DETAILED ACTION
Allowable Subject Matter
Claims 1, 4-16, and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claims 1 and 13 recite the similar unique features of an integrated circuit element connected to the transducer, an output port connected to the integrated circuit and configured for electronically interconnecting an XLR cable and outputting a signal from an IEM under test to an XLR input of a mixer. The closest prior art does not disclose or suggest such features. Dai, Chinese Publication No. CN 208241890 U (Dai) teaches an unbalanced connection, which would be incompatible with the claimed XLR cable and input.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653